UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4651


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DIONE ALIQUAN TAYLOR, a/k/a Dashawn Williams, a/k/a Willie Harden, a/k/a
Kwamane Taylor,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cr-00015-GMG-RWT-1)


Submitted: April 25, 2017                                          Decided: May 3, 2017


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristen M. Leddy, Research & Writing Specialist, FEDERAL PUBLIC DEFENDER’S
OFFICE, Martinsburg, West Virginia, for Appellant. Shawn Michael Adkins, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dione Aliquan Taylor pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). The district court sentenced Taylor

to 120 months’ incarceration. In accordance with Anders v. California, 386 U.S. 738

(1967), Taylor’s counsel has filed a brief certifying that there are no meritorious grounds

for appeal but questioning whether Taylor’s sentence is unreasonable in light of the 18

U.S.C. § 3553(a) (2012) sentencing objectives.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under this standard, we review

a sentence for both procedural and substantive reasonableness. Id. at 51. In determining

procedural reasonableness, we consider whether the district court properly calculated the

defendant’s advisory Sentencing Guidelines range, gave the parties an opportunity to argue

for an appropriate sentence, considered the 18 U.S.C. § 3553(a) factors, and sufficiently

explained the selected sentence. Id. at 49-51. In this case, the district court correctly

calculated Taylor’s Guidelines range, allowed Taylor and his counsel to argue for an

appropriate sentence, and explained that its sentence was based on the seriousness of the

offense and Taylor’s criminal history. Therefore, we conclude that Taylor’s sentence is

procedurally reasonable.

       If, as here, a sentence is free of “significant procedural error,” we review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.” Id.

“Any sentence that is within or below a properly calculated Guidelines range is

presumptively reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

                                            2
“Such a presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” Id. We conclude that no evidence

in the record rebuts the presumption of reasonableness accorded Taylor’s within-

Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s amended

judgment. This court requires that counsel inform Taylor, in writing, of the right to petition

the Supreme Court of the United States for further review. If Taylor requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Taylor.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3